Case 4:17-cv-00793-ALM-CAN Document 57-1 Filed 10/18/18 Page 1 of 6 PageID #: 283



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

  CRAIG CUNNINGHAM, § C.A. NO. 4:17-CV-00793
                                            §
  VS.                              §
                                            §
  CBC CONGLOMERATE, LLC, ET § JURY
  AL                             §
             DEFENDANT CARY HOWE S OBJECTIONS AND
         RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION


       Defendant Cary Howe serves his Objections and Responses to Plaintiff s Request for

 Production.


                                         Respectfully submitted

                                         LANZA LAW FIRM, PC


                                         ! s! Stewart K. Schmella
                                         NICHOLAS J. LANZA
                                         TBA No. 11941225
                                         STEWART K. SCHMELLA
                                         TBA No. 24033041
                                         4950 Bissonnet Street
                                         Houston, Tex s 77401
                                         sschmellafd4an2 lawfirm.com
                                         esendccfgdanzala fifm.com
                                         (713) 432-9090 Telephone
                                         (713) 668-6417 Facsimile

                                         ATTORNEYS FOR DEFENDANT
                                         CARY HOWE




                                            1
Case 4:17-cv-00793-ALM-CAN Document 57-1 Filed 10/18/18 Page 2 of 6 PageID #: 284




                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this document w s served as described below
 on September 5, 2018 s described below:

               Via CMRRR
               Craig Cunningham
              5543 Edmondson Pike, Suite 248
              Nashville, TN 37211



                                           /s/ Stewart K. Schmella
                                          NICHOLAS J. LANZA/
                                          STEWART K. SCHMELLA




                                             2
Case 4:17-cv-00793-ALM-CAN Document 57-1 Filed 10/18/18 Page 3 of 6 PageID #: 285



                DEFENDANT CARY HOWE S OBJECTIONS AND
            RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION

        1. Produce all policies and procedures for use of do not c ll list in place during
 the 4 years prior to the filing of this lawsuit to include an amendments and revisions.

        ANSWER:

          Defendant objects to this Request on the grounds it is overly broad and not reasonably
 li ited in time, scope, or subject matter. Subject to the foregoing objection, and ithout
 waiving the same, Defendant responds th t he does not possess ny documents responsive to
 this Re uest in his individual capacity.


          2. Produce all documents relating to training of gents/employees on a do not call
 list for n agent that called or spoke to the Plaintiff in the 4 years prior to the filing of this
 lawsuit.


        ANSWER:

        Defendant objects to this Request on the grounds it is o erly bro d and not reasonably
 limited in time, scope, or subject matter. Subject to the foregoing objection, and ithout
 waiving the same, Defendant responds that he does not possess any documents responsi e to
 this Request in his indi idual capacit .


        3. Produce all evidence that the Plaintiff, Craig Cunningham, pro ided prior
 express consent as defined by the FCC in 47 CFR 64.1200(f)(8) to be c lled using an automated
telephone di ling system and pre-recorded message for any of the c lls listed in the Pl intiffs
compl int

        ANSWER:

     Defendant responds that he does not possess any documents responsi e to this
Request in his indi idual capacity.


        4. Provide all evidence to support your affirm tive defenses in this case.

       ANSWER:

       Please see the attached c ll log, Bates-labeled USFFC 000001-000003. Defend nt will
supplement.


        5. Produce all evidence of and order for leads and for the 4 years prior to the filing
of this l wsuit.



                                                3
Case 4:17-cv-00793-ALM-CAN Document 57-1 Filed 10/18/18 Page 4 of 6 PageID #: 286



        ANS ER:

         Defendant objects to this Re uest on the grounds it is overly broad nd not re sonably
 limited in time, scope, or subject m tter. Defendant objects to this Request on the grounds it
 is ambiguous. Defendant objects to this Request on the grounds it is an impermissible fishing
 expedition. Defendant objects to this Request on the grounds the Request is not reasonable
 calcul ted to lead to the discover)? of admissible evidence. Subject to the foregoing objections,
 and without waiving the same, Defend nt responds that he does not possess any documents
 responsive to this Request in his individual c pacity.

          6. Produce all evidence that det il how the calls as alleged in the complaint were
 initiated to the Plaintiff to include the dialer manual for any phone systems used.

        ANSWER:

        Defendant objects to this Request on the grounds it Subject to the foregoing objection,
 and without waiving the same, Defendant responds that he does not possess any documents
 responsive to this Request in his individu l cap city. Please see the ttached call log, Bates-
 labeled USFFC 000001-000003.

        7. Produce all evidence th t calls to the Plaintiff s alleged in the complaint were
 rel ted to any emergency purpose.


        ANSWER:

        Defendant does not contend any calls were related to any emergency purpose.
Defendant responds that he does not possess any documents responsive to this Request in his
individual capacity.

       8. Produce all billing phone records for any phone calls placed to the Pl intiff for
the 4 years prior to the filing of this lawsuit.

        ANSWER:

        Defendant objects to this Request on the grounds it is overly broad and not reasonably
limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
is ambiguous. Defendant objects to this Request on the grounds it is n impermissible fishing
expedition. Subject to the foregoing objections, nd without waiving the same, Defendant
responds that he does not possess any documents responsive to this Request in his individual
capacity. Please see the attached c ll log, Bates-labeled USFFC 000001-000003. ' '

        9. Produce all information related to use of a dialer system by the Defendants for
the 4 years prior to the filing of this lawsuit in relation to phone calls placed to the Plaintiffs
cell phone 615-212-9191.

                                                 4
Case 4:17-cv-00793-ALM-CAN Document 57-1 Filed 10/18/18 Page 5 of 6 PageID #: 287




        ANSWER:

         Defendant objects to this Re uest on the grounds it is overly broad and not reason bly
 limited in time, scope, or subject matter. Defend nt objects to this Request on the grounds it
 is mbiguous. Defend nt objects to this Request on the grounds it is an impermissible fishing
 expedition. Subject to the foregoing objections, and without waiving the same, Defendant
 responds th t he does not possess any documents responsive to this Request in his individual
 c pacity. Please see the attached call log, Bates-l beled USFFC 000001-000003.

        10. Produce ll documents related to any phone systems in place at the Defendants
 from for the 4 years prior to the filing of this lawsuit to include the dialer manual and all
 documents which det il the c pacity to initiate calls and system used to initiate calls.

        ANSWER:

         Defendant objects to this Request on the grounds it is overly bro d nd not reasonably
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
 is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
 Request is not reasonably calculated to le d to the discovery of admissible evidence.

        11. Produce all agreements, contracts, correspondence, communications, or emails
 with Defend nt CBC Conglomerate LLC, USFFC, Jay Singh, or Bruce Hood or Cary Howe
 in the 4 years prior to the filing of this lawsuit.

        ANSWER:

         Defendant objects to this Request on the grounds it is overly broad and not reasonably
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
 is n i permissible fishing expedition. Defend nt objects to this Request on the grounds the
 Request is not reasonably calcul ted to lead to the discovery of dmissible evidence.

        12. Produce all documents that refer or relate to the Plaintiff in any way in the 4
 ye rs prior to the filing of this lawsuit.

        ANSWER:

        Defend nt objects to this Request on the grounds it seeks information protected from
disco ery by the attorney client privilege and the ttorne work product privilege. Subject to
the foregoing objection, and without waiving the same, Defend nt responds: Please see the
attached call log, Bates-labeled USFFC 000001-000003. Defendant will supplement.

        13. Produce all documents that refer or relate to telemarketing in the 4 years prior
to the filing of this lawsuit.

                                               5
Case 4:17-cv-00793-ALM-CAN Document 57-1 Filed 10/18/18 Page 6 of 6 PageID #: 288



       ANSWER:

        Defendant objects to this Request on the grounds it is overly bro d and not re sonably
limited in time, scope, or subject matter. Defend nt objects to this Request on the grounds it
is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
Request is not reasonably calculated to lead to the discover} of admissible evidence.

      14. Produce all documents that refer or relate to calls placed to 615-212-9191 in the
4 years prior to the ilin of this lawsuit including call detail records, contracts ith any
telemarketers, contracts with any lead generation company, contracts with any telecom service
providers and invoices for the 4 years prior to the filing of this lawsuit

       ANSWER:

        Defendant objects to this Request on the grounds it is overly broad and not re sonably
limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
Request is not reasonably calculated to lead to the discovery of admissible evidence. Subject
to the foregoing objections, and ithout waiving the same. Defendant responds that he does
not possess ny documents responsive to this Request in his individual capacity. Ple se see the
attached call log, Bates-labeled USFFC 000001-000003.

       15. Produce all documents that refer or relate to the incorporation of USFFC to
include the articles of incorporation and any documents on file with any state in the union that
refer or relate to any entity named USFFC.

       ANSWER:

        Defendant objects to this Request on the grounds it seeks information equally available
to the Pl intiff as a matter of public record. Defendant objects to this Request on the grounds
it is overl broad nd not reasonably limited in time, scope, or subject m tter. Defendant
objects to this Request on the grounds it is an impermissible fishing expedition.




                                                6
